Name: 2008/698/EC: Commission Decision of 8 August 2008 on the temporary admission and imports into the Community of registered horses from South Africa (notified under document number C(2008) 4211) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  tariff policy;  Africa;  means of agricultural production;  agricultural activity
 Date Published: 2008-09-02

 2.9.2008 EN Official Journal of the European Union L 235/16 COMMISSION DECISION of 8 August 2008 on the temporary admission and imports into the Community of registered horses from South Africa (notified under document number C(2008) 4211) (Text with EEA relevance) (2008/698/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), and in particular Article 13(2) and Articles 14, 15, 16 and 19(i) thereof, Whereas: (1) Commission Decision 97/10/EC of 12 December 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Decision should be codified. (2) South Africa is included in Annex I to Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (4). (3) Following a Commission veterinary inspection mission to South Africa the animal health situation appears to be under the satisfactory control of well structured and organised veterinary services. (4) Dourine is endemic in certain parts of South Africa. However, the Western Cape Province has been free of dourine for more than six months. South Africa has been officially free of glanders, equine encephalomyelitis of all types, equine infectious anaemia and vesicular stomatitis for more than six months. (5) The veterinary authorities of South Africa have undertaken to notify electronically within 24 hours to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A to Directive 90/426/EEC and any change in the vaccination policy, and within an appropriate time, in the import policy in respect of equidae. (6) The veterinary authorities of South Africa have provided certain guarantees in respect of registered horses intended for temporary admission or permanent import into the Community. (7) The animal health conditions should be adopted in accordance with the animal health situation of the third country concerned. Due to necessary requirements in relation to movement control and quarantine within South Africa this Decision relates only to the temporary admission and imports of registered horses. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The regionalisation of South Africa in respect of the temporary admission and imports into the Community of registered horses shall apply under the condition that the additional guarantees in Annex I are fulfilled. Article 2 Decision 97/10/EC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex IV. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 August 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 224, 18.8.1990, p. 42. (2) OJ L 3, 7.1.1997, p. 9. (3) See Annex III. (4) OJ L 73, 11.3.2004, p. 1. ANNEX I Additional guarantees which apply to the regionalisation of South Africa in respect of the temporary admission and imports into the Community of registered horses 1. The following diseases are compulsorily notifiable in South Africa: African horse sickness (AHS), glanders, dourine, equine encephalomyelitis of all types including Venezuelan equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis, anthrax and rabies. The whole of the Western Cape Province is declared an African horse sickness control area in accordance with the provisions of the Animal Disease Act. In respect of the regionalisation for African horse sickness the territory of the Western Cape Province is divided into the African horse sickness free area, the surveillance zone and the protection zone. Within the Western Cape Province, African horse sickness is a controlled disease in accordance with the provisions of the Animal Disease Act. 2. Regionalisation 2.1. African horse sickness free area: The metropolitan area of Cape Town is an African horse sickness free area which is delineated as follows:  : Northern boundary : Blaauwberg Road (M14);  : Eastern boundary : Koeberg Road (M14), Plattekloof Road (M14), N7 Highway, N1 Highway and M5 Highway;  : Southern boundary : Ottery Road, Prince George's Drive, Wetton Road, Riverstone Road, Tennant Road, Newlands Drive, Paradise Road, Union Drive, Rhodes Drive up to the Newslands Forestry station and across Echo Gorge of Table Mountain to Camps Bay;  : Western boundary : Coastline from Camps Bay to Blaauwberg Road. 2.2. African horse sickness surveillance zone: The African horse sickness free area is surrounded by a surveillance zone of at least 50 km width which includes the magisterial districts of Cape Town, Vredenburg, Hopefield, Mooreesburg, Malmesbury, Wellington, Paarl, Stellenbosch, Kuilsrivier, Goodwood, Wynberg, Simonstown, Somerset West, Mitchells Plain and Strand and is defined by the Berg Rivier to the north, the Hottentots Holland Mountains to the east and the coast to the south and west. 2.3. African horse sickness protection zone: The surveillance zone is surrounded by a protection zone of at least 100 km width which includes the magisterial districts of Clanwilliam, Piketberg, Ceres, Tulbagh, Worcester, Caledon, Hermanus, Bredasdorp, Robertson, Montagu, Swellendam. 2.4. African horse sickness infected zone: The part of the territory of South Africa outside the Western Cape Province and the part of the Western Cape Province outside the AHS free area and the protection and surveillance zone and including the magisterial districts of Vanrynsdorp, Vredendal, Laingsburg, Ladismith, Heidelberg, Riversdale, Mossel Bay, Calitzdorp, Oudtshoorn, George, Knysna, Uniondale, Prince Albert, Beaufort West and Murraysburg. 3. Vaccination 3.1. No systematic vaccination against African horse sickness is allowed within the AHS free area and the surveillance zone. However, by way of derogation the Director of Animal Health of the Ministry of Agriculture of South Africa may grant permission for vaccination using a registered polyvalent AHS vaccine as prescribed by the vaccine manufacturer and carried out exclusively by a veterinarian or an authorised Animal Health Technician in the official employ of the Government, of those horses scheduled to leave the AHS free area or the surveillance zone beyond the perimeters of the surveillance zone, provided that these horses may not leave the holding until departure for a destination outside the AHS free area and the surveillance zone and the vaccination shall be entered in the passport. 3.2. Where vaccination of registered horses against African horse sickness is carried out in areas outside the AHS free area and surveillance zone it shall be carried out by a veterinarian or an authorised Animal Health Technician in the official employ of the Government using a registered polyvalent AHS vaccine as prescribed by the vaccine manufacturer and the vaccination shall be entered in the passport. 4. Registration of holdings and identification of equidae 4.1. Within the AHS free area all holdings (holdings within the meaning of Article 2(a) of Directive 90/426/EEC) are identified, registered and supervised by the State veterinarian of the area. 4.2. All equidae resident in the AHS free area are identified and records are kept which include information on movement and the health and vaccination history of the animal. 5. Movement control 5.1. Any movement of equidae from the infected zone into the protection zone, into the surveillance zone and into the AHS free area and any movement of equidae from the protection zone into the surveillance zone and into the AHS free area and any movement of equidae from the surveillance zone into the AHS free area is prohibited. 5.2. By way of derogation from the prohibitions laid down in point 5.1, equidae other than registered horses can be admitted from the infected zone into the protection zone, the surveillance zone and the AHS free area, and from the protection zone into the surveillance zone and the AHS free area, and from the surveillance zone into the AHS free area exclusively under the conditions of Article 5(3) of Directive 90/426/EEC. 5.2.1. The months June, July and August are the vector insect safe period for the purpose of Article 5(3)(a) of Directive 90/426/EEC. 5.2.2. The equidae are released from quarantine suitably identified. 5.2.3. In addition to the provisions in point 5.2, equidae for slaughter shall not enter the AHS free area and shall enter the surveillance zone under official veterinary supervision only for immediate slaughter at designated slaughterhouses. 5.3. By way of derogation from the provisions in point 5.1, movement of registered horses from the infected zone into the protection zone can be allowed under the following conditions: 5.3.1. The horse shall be identified by a passport and particulars on vaccination shall be entered in the passport. 5.3.2. The movement of the horse shall be pre-notified by the issuing official veterinarian to the responsible official veterinarian in the district of destination. 5.3.3. The horse shall be accompanied by a certificate which is part of the passport and issued by an official veterinarian (official veterinarian within the meaning of Article 2(h) of Directive 90/426/EEC) at the premises of origin. 5.3.4. The certificate shall state that the horse:  was clinically examined within 48 hours before dispatch and showed no clinical signs of disease,  has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease,  does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions,  does not come from a holding where there has been a case of African horse sickness during the past 60 days,  was vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the protection zone. 5.4. By way of derogation from the provisions in point 5.1, movement of registered horses from the infected zone or the protection zone into the surveillance zone can be allowed under the following conditions: 5.4.1. The horse shall be identified by a passport and particulars on vaccination shall be entered in the passport. 5.4.2. The movement of the horse shall be pre-notified by the issuing official veterinarian to the responsible official veterinarian in the district of destination. 5.4.3. The horse shall be accompanied by a certificate which is part of the passport and issued by an official veterinarian (official veterinarian within the meaning of Article 2(h) of Directive 90/426/EEC) at the premises of origin. 5.4.4. The certificate shall state that the horse:  was clinically examined within 48 hours before dispatch and showed no clinical signs of disease,  has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease,  does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions,  does not come from a holding where there has been a case of African horse sickness during the past 60 days,  was vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the surveillance zone. 5.5. By way of derogation from the provisions in point 5.1, movement of registered horses into the AHS free area can be allowed under the following conditions: 5.5.1. Registered horses can be moved from the infected zone or the protection zone or the surveillance zone into the AHS free area under the following conditions: 5.5.1.1. The horse shall be identified by a passport and particulars on vaccination shall be entered in the passport. 5.5.1.2. The movement of the horse shall be pre-notified by the issuing official veterinarian to the responsible official veterinarian in the district of destination. 5.5.1.3. The horse shall be accompanied by a certificate which is part of the passport and issued by an official veterinarian (official veterinarian in the meaning of Article 2(h) of Directive 90/426/EEC) at the premises of origin. 5.5.1.4. The certificate shall state that the horse:  was clinically examined within 48 hours before dispatch and showed no clinical signs of disease, and  has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease, and  does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions, and  does not come from a holding where there has been a case of African horse sickness during the past 60 days, and  if the horse originates from an area outside the surveillance zone, it was (i) either vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the AHS free area, or (ii) the horse was imported from the territory of a country or the part of the territory regionalised in accordance with Article 13(2) of Directive 90/426/EEC, considered in accordance with Community legislation as not infected with African horse sickness and was air-freighted under vector-protected conditions from the airport in Johannesburg to the AHS free area. 5.5.1.5. By way of derogation from the fifth indent of point 5.5.1.4, the competent authorities may in exceptional cases, as defined in national or local legislation of the exporting country, specifically authorise the transport of a registered horse from the infected, protection or surveillance zone into the AHS free area under the following conditions:  the horse is transported directly to the quarantine station approved for that purpose in the AHS free area,  the transport is carried out under vector-protected conditions taking into account risk-mitigating factors such as the vector-free season or daytime, application of repellents, coverage of the animal and forced ventilation on the means of transport,  the horse is isolated in the vector-protected quarantine station for at least 40 days,  during the isolation period the horse is subjected to tests for African horse sickness carried out in accordance with Annex D to Directive 90/426/EEC on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days, the second of which was taken within 10 days of release from the quarantine station, either with negative result, if the horse was not vaccinated or without increase in antibody level if the horse was vaccinated previously. 5.5.2. By way of derogation from the provisions in point 5.5.1, the competent veterinary authorities may licence the temporary admission into the AHS free area of a registered horse from a designated holding in the surveillance zone under the following conditions: 5.5.2.1. The horse is by a passport. Particulars on vaccination shall be entered in the passport. 5.5.2.2. The horse is in such a way as to ensure a simple identity check and thereby give a correlation between the animal and the passport. 5.5.2.3. The passport contains the license. The license is to be withdrawn if the conditions under which the license was issued are not longer fulfilled. 5.5.2.4. The horse does not return from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions. 5.5.2.5. The holding in the surveillance zone is included in a monitoring programme equivalent to that carried out in the AHS free area. 5.5.2.6. The horse is admitted from two hours after sunrise until two hours prior to sunset on the same day. 5.5.2.7. The horse is kept separate from equidae not of equal health status. 5.5.3. By way of derogation from the provisions in point 5.5.1, the competent authorities may licence the re-entry of a registered horse into a holding in the AHS free area returning after temporary movement to designated holdings in the surveillance zone under the following provisions: 5.5.3.1. The horse is accompanied by a passport. Particulars on vaccination shall be entered in the passport. 5.5.3.2. The passport contains the licence. The license is to be withdrawn if the conditions under which the licence was issued are no longer fulfilled. 5.5.3.3. The horse does not return from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions. 5.5.3.4. The designated holding in the surveillance zone is included in a monitoring programme equivalent to that carried out in the AHS free area. 5.5.3.5. The horse is only allowed to move from the AHS free area into the surveillance zone and back to the AHS free area from two hours after sunrise until two hours prior to sunset on the same day. 5.5.3.6. The horse is kept separate from equidae not of equal health status. 6. Monitoring 6.1. Ongoing monitoring is carried out within the AHS free area and the surrounding surveillance zone. 6.2. A monthly sero-epidemiological monitoring for African horse sickness is carried out on at least 60 identified unvaccinated sentinel horses spread over the whole AHS free area and surveillance zone in order to confirm the absence of African horse sickness in the AHS free area and the surveillance zone. Test results are communicated to the Commission monthly. 6.3. All cases of equine mortality within the AHS free area suspected to be due to an infectious disease and any mortality of an identified sentinel horse, are examined by means of official necropsies and the results confirmed by acceptable diagnostic procedures and communicated to the Commission. 7. Residence requirements 7.1. Registered horses intended for permanent imports into the Community shall have been resident in the country of dispatch for at least 90 days, or since birth, if they are less than 90 days old, or since entry, if they are imported directly from the Community during the 90 days prior to certification for export to the Community and they shall have remained in the AHS free area for at least 60 days or since birth, if they are less than 60 days old, or since entry, if they are imported directly into the AHS free area from the Community during the 60 days prior to certification for export to the Community. 7.2. Registered horses intended for temporary admission into the Community shall be resident during the past 60 days immediately preceding export to the Community on holdings under veterinary supervision:  in the AHS free area, or  in a Member State, if they are imported into the AHS free area of South Africa directly from a Member State, or  on the territory or part of territory of a third country approved by the Community for temporary admission or permanent imports of registered horses in accordance with Directive 90/426/EEC if they were imported into the AHS free area of South Africa directly and under conditions at least as strict as the conditions laid down for the temporary admission or permanent imports of registered horses from the third country concerned directly into the Member States. 8. Quarantine requirements 8.1. Registered horses intended for imports or temporary admission into the Community shall have undergone a 40-day, pre-export isolation within an officially approved vector-protected quarantine station. This period is a mandatory part of the required residence period in the AHS free area. 8.2. During the isolation period the horse shall be confined to the vector-protected stables at least from two hours prior to sunset until two hours after sunrise the next day. If exercise is required, it shall be done within the delineated perimeters of the quarantine premises under official veterinary supervision, following the application of effective insect repellents prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for temporary admission and imports into the Community. 8.3. So far only the quarantine station at Montagu Gardens and the Kenilworth Racecourse have been identified for the establishment of such quarantine facilities in the metropolitan Cape Town AHS free area. The veterinary authorities have undertaken to notify to the Commission and the Member States the approval of additional quarantine stations. 9. Test requirements 9.1. During the isolation period the animal health tests for African horse sickness, dourine, glanders, equine encephalosis and any other disease as required in the appropriate animal health certificates are carried out with the results specified in the certificate. 9.2. All health tests are to be carried out in an accredited laboratory. 10. The animal health certificate shall be issued and signed by the official veterinarian of the quarantine station. 11. If registered horses are transported by air, the transport of the horses from the quarantine station into the aircraft shall be performed under vector-protected conditions and these conditions are maintained throughout the journey. 12. If registered horses are transported by sea, then the following conditions shall apply: Vessels transporting registered horses from the port of Cape Town to a port in the Community approved in accordance with Council Directive 91/496/EEC (1) as a border inspection post for veterinary checks on registered horses, shall at no time between departure and arrival at destination call into a port situated on the territory or part of the territory of a third country not approved for imports into the Community of equidae. The master of the vessel shall provide proof of compliance with these conditions by completing the declaration included in Annex II. (1) OJ L 268, 24.9.1991, p. 56. ANNEX II ANNEX III Repealed Decision with list of its successive amendments Commission Decision 97/10/EC (OJ L 3, 7.1.1997, p. 9) Commission Decision 2001/622/EC (OJ L 216, 10.8.2001, p. 26) Only Article 2 and the Annex Commission Decision 2003/541/EC (OJ L 185, 24.7.2003, p. 41) Only Article 3 and Annexes III and IV Commission Decision 2004/117/EC (OJ L 36, 7.2.2004, p. 20) Only Article 3 and Annex III ANNEX IV CORRELATION TABLE Decision 97/10/EC This Decision Article 1 Article 1 Articles 2 to 5   Article 2 Article 6 Article 3 Annex I Annex I Annex II  Annex III  Annex IV Annex II  Annex III  Annex IV